Exhibit 10.5

 

UNIT AGREEMENT

 

This UNIT AGREEMENT (this “Agreement”) is dated as of May 19, 2004 and is by and
among Pioglobal First Russia, LLC (formerly, Pioglobal First Russia, Inc.), a
Delaware limited liability company and indirect majority owned subsidiary of
Harbor Global Company Ltd., a Bermuda limited duration company (“Parent”)
(Pioglobal First Russia, LLC, together with any successor thereto, the
“Company”), and Alexei Oshepkov, an individual (the “Subscriber”).

 

RECITALS

 

WHEREAS, the Subscriber is an employee of Pioglobal Asset Management, a Russian
closed joint-stock company and wholly owned subsidiary of the Company (“PAM”);

 

WHEREAS, in consideration of the Subscriber’s services to PAM, the Company
desires to grant to Subscriber, on the terms and subject to the conditions
contained herein and in the Operating Agreement (as defined below), an aggregate
of one percent (1%) of the issued and outstanding units of the Company (the
“Units”) (after giving effect to all issuances contemplated hereunder and under
those certain Unit Agreements of even date herewith with Dmitry Larin and
Alexander Chernishov (collectively, the “Additional Unit Agreements”), and the
Subscriber desires to accept such Units; and

 

WHEREAS, as a condition precedent to the grant of the Units described above,
Subscriber agrees to enter into a that certain Operating Agreement of Pioglobal
First Russia, LLC (the “Operating Agreement”) dated as of April 12, 2004 by and
among the Majority Unit Holder and the other Additional Unit Holders (as defined
in the Operating Agreement) listed on Schedule A thereto by the execution of a
Joinder Agreement in substantially the form attached hereto as Exhibit B (the
“Joinder Agreement”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

15. Grants.

 

i. Subject to the terms and conditions set forth herein, the Company hereby
grants to Subscriber five thousand nine hundred ninety-five (5,995) Units of the
Company, and Subscriber hereby accepts such Units, subject to the terms and
conditions contained herein, and in the Operating Agreement, as modified by the
Joinder Agreement.

 

j. In the event Subscriber is employed by PAM on and as of the dates set forth
below, as a full-time employee, in substantially the same capacity as

 



--------------------------------------------------------------------------------

Subscriber is currently employed by PAM as of the date hereof and performing
substantially the same duties as of the date hereof, then as of each respective
date set forth below, the Company shall grant and issue to Subscriber an
additional five thousand nine hundred ninety-five (5,995) Units of the Company;
provided, however, that if an Acceleration Event (as defined below) shall occur
before December 31, 2006 and as of immediately prior to the Acceleration Event
the Subscriber continues to be employed by PAM, as a full-time employee, in
substantially the same capacity as Subscriber is currently employed by PAM as of
the date hereof and performing substantially the same duties as of the date
hereof, then as of immediately prior to the consummation of the Acceleration
Event, the Subscriber shall be deemed fully vested with respect to, and entitled
to receive from the Company, any and all Units listed below not otherwise
granted and issued to Subscriber before such Acceleration Event.

 

Date

--------------------------------------------------------------------------------

   Number of Additional Units to be Issued


--------------------------------------------------------------------------------

December 31, 2004

   5,995

December 31, 2005

   5,995

December 31, 2006

   5,995

 

k. As used herein, “Acceleration Event” shall mean the first to occur of the
following events: (i) a merger, consolidation, reorganization or other
transaction which results in Parent no longer being the direct or indirect
beneficial owner of equity of the Company representing more than 50% of the
voting power of the Company’s outstanding equity or the surviving, continuing or
purchasing entity or (ii) a sale of all or substantially all of the Company’s
assets (other than a sale to an Affiliate (as defined herein) of the Company).
As used herein, an “Affiliate” of a person shall mean any person controlling,
controlled by or under common control with such first person.

 

l. The Units granted pursuant to Section 1.a. and to be granted pursuant to
Section 1.b. represent approximately one percent (1%) of the fully diluted Units
of the Company as of the date hereof (after giving effect to all current and
future issuances contemplated hereby and by the Additional Unit Agreements).

 

16.

Taxes; Approvals; and Other Reporting. Subscriber hereby acknowledges and agrees
that Subscriber is solely responsible for: (a) reporting the grant of Units
contemplated hereby, providing any required notice(s) and obtaining any required
consent(s) or approval(s) pursuant to any applicable laws, rules or regulations
to any regulatory or governmental authority, including the Central Bank of the
Russian Federation and other Russian governmental and regulatory authorities;
and (b) the payment of any and all local, state, federal and foreign income,
withholding, transfer and other taxes and payments of any kind now or hereafter

 



--------------------------------------------------------------------------------

 

owed by the Subscriber as a result of or in connection with the grant and
issuance of the Units by the Company to the Subscriber hereunder.

 

17. Current Valuation. The Board of Directors shall determine the fair market
value of the Units granted hereby and notify the Subscriber of such fair market
value within a reasonable time after the grant thereof.

 

18. Representations and Warranties of the Subscriber. Subscriber represents and
warrants to the Company that each of the statements contained in this Section 4
is true and correct:

 

  (a) Subscriber understands and acknowledges that the Units are being granted
to Subscriber under an exemption from registration provided for in the
Securities Act of 1933, as amended (the “Act”), and accordingly, must be held
indefinitely by Subscriber, unless the Units are subsequently transferred in
transactions that are either registered under the Act or exempt from
registration. Subscriber understands that the Company is under no obligation to
register the Units under the Act or to file for or comply with an exemption from
registration, and recognizes that exemptions from registration, in any case, are
limited and may not be available when Subscriber may wish to sell, transfer,
pledge or otherwise dispose of the Units. Subscriber acknowledges that this
transaction has not been scrutinized by the United States Securities and
Exchange Commission or by any federal or state or foreign regulatory or
governmental authority charged with the administration of the securities laws;

 

  (b) Subscriber understands and has fully considered, for purposes of owning
the Units, and understands that: (i) owning the Units is a speculative
investment which involves a high degree of risk of loss of the entire grant to
Subscriber; (ii) that there will be no public market for the Units and
accordingly, it may not be possible for Subscriber to liquidate the Units in
case of an emergency; and (iii) Subscriber’s right to transfer the Units is
limited as set forth in the Operating Agreement attached hereto as Exhibit A, as
modified by the Joinder Agreement attached hereto as Exhibit B;

 

  (c) Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of owning the Units;

 

  (d) Subscriber has had the opportunity to discuss the tax consequences of
ownership of the Units with her representatives, including her attorney, and/or
accountant, if any;

 

  (e)

Subscriber will own the Units solely for Subscriber’s own account, for
investment purposes only, and not with a view to, or in connection with, any
resale or distribution thereof. Subscriber agrees not to sell, transfer,

 



--------------------------------------------------------------------------------

 

pledge or otherwise dispose of the Units in violation of the provisions of the
Act. Subscriber has no contract, undertaking, understanding, agreement or
arrangement, formal or informal, with any person to sell, transfer, pledge or
otherwise transfer to any person or otherwise dispose of the Units, or any part
thereof, any interest therein or any rights thereto; the undersigned Subscriber
has no present plans to enter into any such contract, undertaking, agreement or
arrangement;

 

  (f) Subscriber understands that a notation restricting transfer of the Units
will be made on the transfer books of the Company and consents to the placement
of a legend on the Units in a form substantially as follows:

 

THE UNITS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL SUCH UNITS ARE REGISTERED
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY IS OBTAINED
TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.

 

The foregoing representations and warranties are made by Subscriber and
Subscriber hereby agrees that such representations and warranties shall survive
the grant of the Units by the Company to Subscriber.

 

19. Acknowledgments of the Subscriber. Except as expressly set forth herein,
Subscriber acknowledges and agrees that there have been no representations,
guarantees or warranties, of any nature or kind, whether express or implied,
made to her by the Company, its subsidiaries, affiliates, agents or employees,
or by any other person. Subscriber further acknowledges and agrees that
Subscriber is an employee-at-will, and nothing herein shall be construed as a
guarantee of employment for any amount of time.

 

20. Agreement. As a condition precedent to the grant of the Units pursuant to
this Agreement, Subscriber shall execute and deliver a Joinder Agreement
substantially in the form attached hereto as Exhibit B.

 

21. Miscellaneous.

 

  (a) Further Assurances. The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.

 

  (b) Notices. All notices or other communications given or made hereunder shall
be in writing and shall be delivered or mailed in the manner prescribed by, and
to the address(es) set forth in, the Operating Agreement attached hereto as
Exhibit A.

 

  (c)

Severability. If any provision of this Agreement is rendered void, invalid or
unenforceable by any court of law for any reason, such invalidity or

 



--------------------------------------------------------------------------------

 

unenforceability shall not void or render invalid or unenforceable any other
provision of this Agreement.

 

  (d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
conflicts of laws principles thereof.

 

  (e) Waiver. No waiver of any term or provision hereof shall be effective
unless in writing signed by the party waiving such term or provision.

 

  (g) Entire Agreement. This Agreement, together with Exhibit A and Exhibit B,
constitutes the entire understanding of the parties, and supercedes any other
agreements or understandings, whether written or oral, in effect with respect to
the subject matter hereof.

 

  (h) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same Agreement. One or more counterparts of this Agreement may be
delivered via facsimile, with the intention that they shall have the same effect
as an original counterpart thereof.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereby executed this Agreement as of the
date first set forth above.

 

COMPANY:

PIOGLOBAL FIRST RUSSIA, INC.

By:   /s/    DONALD H. HUNTER        

Name:

  Donald H. Hunter

Title:

  Vice President & Treasurer

 

SUBSCRIBER

By:   /s/    ALEXEY OSCHEPKOV        

Name:

  Alexey Oschepkov

 



--------------------------------------------------------------------------------

EXHIBIT A

 

Operating Agreement

 



--------------------------------------------------------------------------------

EXHIBIT B

 

Joinder Agreement

 